Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one invention. These inventions are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The inventions are as follows: 
Invention 1: drawn to a dispensing device comprising inter alia a cavity having an oblique inclination direction forming an angle of at least 3 degrees to a laying plane of a deformable wall, claim 41;
Invention 2: drawn to a dispensing device comprising inter alia a plurality of outlets and a plurality of dispensing orifices and a dispensing part comprising a plurality of dispensing assemblies, claim 42;
Invention 3: drawn to a dispensing device comprising inter alia an interior volume of a reservoir comprising a sponge or a means for impregnating the product to be dispensed, claim 43
Invention 4: drawn to a dispensing device comprising inter alia a rigid element connecting the bottom wall and the dispensing part and arranged to guide a translation of the dispensing part relative to the bottom wall the dispensing valve being arranged to slide by friction around the rigid element so that, in the open position of the dispensing valve, the dispensing valve releases a passage of the fluid to be dispensed along a lateral channel located in the dispensing part and connecting the pocket to the outlet, claim 44;
Invention 5: drawn to a dispensing device comprising inter alia a dispensing part forms a spout in which the cavity is located, the dispensing part and the reservoir are mounted within a case formed by two parts, one of these parts comprises a head, the spout is mounted by insertion into the head from the inside of the case, claim 45;
Invention 6: drawn to a dispensing device comprising inter alia a pressing surface is arranged to, under the effect of pressure, reduce the interior volume of the pocket by deforming and/or moving the deformable wall while moving the dispensing cavity and the dispensing valve in the direction of the bottom wall, wherein the part comprises connecting means with the wall, claim 46;
Invention 7: drawn to a dispensing device comprising inter alia a cavity comprising a small opening and a large opening, the passage between the large opening and the small opening being made by a filling element of the cavity, claim 47;
Invention 8: drawn to a dispensing device comprising inter alia the dispensing part comprises a cap, the cap is provided with the pressing surface, the deformable wall is arranged not to be movable in the cap, and the dispensing valve is placed in a sliding cavity of the cap, the dispensing valve being arranged to be moved to the outlet by sliding in this sliding cavity, claims 48 and 55;
Invention 9: drawn to a dispensing device comprising inter alia the pressing surface comprises the deformable wall, the outlet is located on the dispensing part, the pressing surface does not surround the outlet, the interior volume of the pocket is delimited at least in part by the deformable wall and by a bottom wall, the device comprising a cover comprising the deformable wall and the outlet, and the pocket extends between the cover and the bottom wall, claim 56;
Invention 10: drawn to a dispensing device comprising inter alia a reservoir delimited by the reservoir walls and the bottom wall, the bottom wall being arranged so that only two exits allow access to the interior of the reservoir: a feed orifice and a filling hole, and at least one of the reservoir walls and the bottom wall being joined to the deformable wall in one piece, claim 60;
Invention 11: drawn to a method for manufacturing a fluid dispensing device comprising inter alia a step of filling at least a portion of the pocket while it is open in communication with the outside of the device without passing through the dispensing valve, either in a same step of filling as a reservoir, or before or after the step of filling the reservoir, claim 61;
Invention 12: drawn to a method for manufacturing a fluid dispensing device wherein the fluid to be dispensed contained in a reservoir is subjected to an overpressure without the dispensing valve blocking the flow of gas or of fluid to be dispensed, claim 62;
Invention 13: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and a cap mounted superimposed on a deformable wall, claims 40 and 49;
Invention 14: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and n the deformable wall and the cap are grouped in a single piece of the same material without discontinuity of material, claims 40 and 50;
Invention 15: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and the deformable wall and the dispensing head is of monoblock, claims 40 and 51;
Invention 16: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and the deformable wall is closed by a wall which: - has a substantially planar border, and - carries the cap placed outside the pocket, claims 40 and 52;
Invention 17: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and the bottom wall faces the deformable wall and the deformable wall has a concave shape oriented towards the bottom wall, claims 40 and 53;
Invention 18: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and the bottom wall faces the deformable wall and the dispensing valve comprises a rod or a stud which has an end or end piece which closes the outlet on an annular seat, claims 40 and 54;
Invention 19: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and the bottom wall faces the deformable wall and the dispensing part comprises a dispensing surface near the outlet, claims 40 and 57;
Invention 20: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and the bottom wall faces the deformable wall and a direction of dispensing of the fluid through the outlet is opposite to a direction of pressing on the pressing surface, claims 40 and 58;
Invention 21: drawn to a dispensing device comprising inter alia the dispensing part is placed or nestled to the bottom wall, and - the dispensing part carries the dispensing orifice and is assembled with the bottom wall on the side of its dispensing orifice and the bottom wall faces the deformable wall and the deformable wall and the dispensing part or at least a part of the dispensing part form a single piece without discontinuity of material, claims 40 and 59;
Applicant is required, in reply to this action, to elect a single invention to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The inventions lack unity of invention because the following technical features shared between the inventions are known in the prior art FR 3043071 to GB DEV, as set forth in the 12/27/19 written opinion from the International Searching Authority (contained within the file wrapper):
A device for dispensing a fluid, comprising: - a pocket having an interior volume arranged to contain the fluid, the interior volume being delimited at least in part by a deformable wall, - a pressing surface arranged to, under the effect of pressure, reduce the interior volume of the pocket by deforming the deformable wall, - a dispensing part comprising a dispensing cavity, - an outlet, - a dispensing orifice connecting the pocket to the dispensing cavity, - a dispensing valve located in the dispensing cavity, and in an open state, allows a fluid passage from the interior of the pocket to the outlet via the dispensing orifice and the dispensing cavity, and in a closed state, does not allow a fluid passage from the interior of the pocket to the outlet via the dispensing orifice and the dispensing cavity.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention or sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RANDALL A GRUBY/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        05/02/2022